Citation Nr: 1504909	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  11-28 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma.

2.  Entitlement to service connection for right ear hearing loss secondary to squamous cell carcinoma.

3.  Entitlement to service connection for loss of the right ear secondary to squamous cell carcinoma.

4.  Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1967, including service in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Albuquerque, New Mexico.  Local jurisdiction of the appeal is with the RO in Los Angeles, California.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a videoconference hearing in April 2014.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for squamous cell carcinoma, as well as the loss of his right ear and hearing loss in his right ear secondary to the squamous cell carcinoma.  Additional development is needed prior to adjudication of these claims.

VA treatment records dated July 2002 and August 2002 reveal that the Veteran was seen for what was eventually diagnosed as squamous cell carcinoma by two private physicians, Dr. Reynolds in Seal Beach and Dr. Glassberg.  These treatment records appear to be relevant and must be obtained.

Additionally, during his April 2014 hearing, the Veteran reported receiving treatment for his right ear in 1995 from "Riverside."  There are no private treatment records from the Riverside facility associated with the Veteran's file.  These records also appear to be relevant and should be obtained.

During his hearing, the Veteran also reported that he lost his job and began collecting Social Security Administration (SSA) benefits.  The Veteran's SSA records have not been associated with his claims file.  The nature of the SSA award, including whether it was based on hearing loss or a right ear disability, is unknown.  From the record, the Board cannot conclude that there are any relevant, outstanding records in the custody of SSA.  However, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394(2007).  Thus, based on the circumstances of this particular case, the RO should attempt to obtain additional information from the Veteran about his disability compensation award from SSA, and, if any additional information comes to light, attempt to locate such records from SSA.

Finally, the Veteran underwent a VA examination in February 2010.  The examiner was asked to opine as to whether the Veteran's loss of his right ear and loss of hearing in the right ear were secondary to his diagnosed condition of squamous cell carcinoma.  The examiner opined that the Veteran's loss of his right ear and hearing loss in that ear are secondary to his squamous cell carcinoma.  However, the Veteran is not service-connected for squamous cell carcinoma.  The examiner did not opine whether the Veteran's squamous cell carcinoma had onset in service, or is otherwise related to service, to include as a result of herbicide exposure.  A medical opinion is needed in this regard.

The Veteran also seeks an initial compensable rating for his service-connected left ear hearing loss.  With respect to this claim, the Board notes that the May 2010 rating decision granted service connection for left ear hearing loss at zero percent.  The Veteran submitted a notice of disagreement in August 2010 as to all issues from the May 2010 rating decision, but a statement of the case (SOC) has not yet been issued for left ear hearing loss.  Accordingly, the Board finds that a remand of this claim for issuance of a SOC is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC has been issued, the claim should be returned to the Board only if the Veteran perfects an appeal as to the issue in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any healthcare providers who have treated him for his right ear squamous cell carcinoma, including Dr. Reynolds, Dr. Glassberg, and the Riverside medical facility in 1995.  After securing any necessary authorization from the Veteran, all non-duplicative treatment records are to be obtained.  Also, obtain any relevant VA treatment records since April 2010.  If any requested records are not available, the Veteran should be notified of such.

2. Obtain the Veteran's SSA records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records.

3. After the above has been completed to the extent possible, forward the Veteran's claims file to a VA physician to obtain opinions concerning the relationship between the Veteran's squamous cell carcinoma and his military service.  If the physician determines a physical examination is necessary to respond to the questions, one should be scheduled.

Following a review of the claims file, the physician should respond to the following:

a. Is it at least as likely as not that the Veteran's right ear squamous cell carcinoma had onset in service?  

In answering this question, the examiner is asked to discuss the significance, if any, of the Veteran's treatment for right otitis media during service (in June 1966, September 1966, and in January 1967) and his current testimony of having experienced ear irritation and earaches in service.

b. Is it at least as likely as not that the Veteran's squamous cell carcinoma is otherwise related to service, to include as a result of herbicide exposure?  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must explain why this is so.  

4. The AOJ should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a SOC, concerning the issue of entitlement to an initial compensable rating for left ear hearing loss so that the Veteran may have the opportunity to complete an appeal on that issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed.

5. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



